Citation Nr: 0724193	
Decision Date: 08/06/07    Archive Date: 08/20/07

DOCKET NO.  04-31 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for 
schizoaffective disorder (claimed as depression).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Celeste Farmer Krikorian, Associate Counsel




REMAND

The veteran served on active duty from August 1970 to April 
1977.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

In connection with another claim, the RO received VA medical 
records dated from May 2005 to June 2006 in July 2006.  These 
records include some mental health treatment progress notes 
that are relevant to the issue on appeal.  They were received 
after the RO's issuance of the July 2004 statement of the 
case, but prior to the RO's transfer of the veteran's records 
to the Board in August 2006.

If a SOC or SSOC is prepared before the receipt of further 
evidence, a supplemental statement of the case (SSOC) must be 
issued to the veteran, as provided in  38 C.F.R. § 19.31, 
unless the additional evidence is duplicative or not relevant 
to the issue on appeal.  38 C.F.R. § 19.37(a).  In this case, 
the newly obtained evidence is not duplicative of evidence 
already associated with the claims file, and it is relevant 
to this issue because it contains mental health notes 
relevant to the veteran's claimed psychiatric condition.  
Therefore, in accordance with 38 C.F.R. § 19.37(a), the case 
is returned to the RO for consideration and the issuance of a 
supplemental statement of the case (SSOC).

Accordingly, the case is REMANDED for the following action:

The RO should readjudicate the veteran's 
claim with consideration of the evidence 
received after the SOC was issued.  If the 
claim remains denied, issue a supplemental 
statement of the case (SSOC) to the 
veteran and his representative, and they 
should be given an opportunity to respond, 
before the case is returned to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



